 
 

USDC SDNY
DOCUMENT

  

Sheehan & Associates, P.C. 905 Northern Blvd Ste 311, G
tel. 516.303.0£

spencer

 

DOC #:

  
 

 

 

February 26, 2U2U
District Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Re: 1:19-cv-11928-AT
Lamouth v. Horizon Organic Dairy, LLC

 

Dear District Judge Torres:

This office represents the plaintiff. In accordance with your Honor's Individual Practices
in Civil Cases, plaintiff requests an adjournment of the Initial Conference.

The original date for the Initial Conference is Thursday, March 5, 2020 and the submission
of the joint letter, civil case management plan and scheduling order is to be filed no later than
Thursday, February 27, 2020. There have been no previous requests for adjournment of this date.
No previous request was granted or denied.

This action was filed on Tuesday, December 31, 2019 and "a copy of the complaint, 2
copies of the waiver form appended to this Rule 4, and a prepaid means for returning the form"
was sent to defendant's registered agent as indicated on the summons on Wednesday, January 8,
2020.

The reason for this request is because the parties are in negotiation for defendant to accept
service of process. Plaintiff anticipates defendant will execute a waiver of service within the next
two to three weeks. Plaintiff requests an adjournment of at least forty-five (45) days so that
defendant can sign and return the waiver of service, evaluate the case and discuss it with the
undersigned in advance of the date by which defendant's answer or response to the complaint is
due. This request is submitted at least 48 hours prior to the date of the conference. Thank you.

Respectfully submitted,

/s/Spencer Sheehan

ELECTRONICALLY FILED

_———————
DATE FILED: 2/27/2020

GRANTED. The initial pretrial conference scheduled Spencer Sheehan

for March 5, 2020 is ADJOURNED to April 21, 2020,
at 11:40 a.m. By April 14, 2020, the parties shall
submit their joint letter and proposed case management
plan.

SO ORDERED.

Dated: February 27, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
